                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

CYNTHIA M. ROHDE,                                         )
                                                          )
            Plaintiff,                                    )
                                                          )
      v.                                                  )            Case No. 4:19cv00670 PLC
                                                          )
SAFECO INSURANCE COMPANY                                  )
OF ILLINOIS,1                                             )
                                                          )
            Defendant.                                    )

                                     MEMORANDUM AND ORDER

           This matter is before the Court on Plaintiff Cynthia Rohde’s (“Rohde’s”) “Motion to Strike

Defendant Safeco Insurance Company of Illinois’ Expert Dr. Brett A. Taylor” (“motion to strike”)

[ECF No. 38] and Defendant Safeco Insurance Company of Illinois’s (“Safeco’s”) “Motion for

Leave to Serve Supplemental Rule 26(a)(2) Disclosure” (“motion to supplement”) [ECF No. 42].

More than fourteen days have passed since Safeco filed its motion, and Rohde has not filed

opposition to the motion or sought more time in which to do so. See Local Rule 4.01(B). Rohde

does, however, discuss Safeco’s motion to some extent in her reply supporting her motion to strike.

For the following reasons, the Court denies Rohde’s motion and grants Safeco’s motion, changes

certain deadlines, and reschedules trial.

           As stated in her petition, which she filed in state court in February 2019, Rohde allegedly

sustained personal injuries as a result of a motor vehicle accident occurring on July 27, 2017, in



          1
            As originally filed, Plaintiff Cynthia M. Rohde named two defendants in her petition: Morgan Semanisin
(Count I) and Safeco Insurance Company of Illinois (Count II). See Pl.’s pet’n [ECF No. 4]. Rohde recently dismissed
Defendant Semanisin from this lawsuit. See Pl.’s partial dismissal, filed Mar.3, 2020 [ECF No. 45], see also Order of
partial dismissal, filed Mar. 6, 2020 [ECF No. 46]. Therefore, neither Defendant Semanisin nor Count I are now
before the Court. The only claim still pending is Rohde’s uninsured motorist coverage claim against Defendant Safeco
Insurance Company of Illinois in Count II. See Pl.’s pet’n [ECF No. 4].

                                                         1
which a “phantom” or unknown driver’s truck struck Morgan Semanisin’s vehicle causing it to

collide with Rohde’s vehicle. Rohde alleges that she “was and is insured under four [Safeco]

policies of uninsured motorist insurance covering the date of the incident at issue.” [Id.] In Count

II, the only count remaining before the Court after Rohde’s early March 2020 dismissal of

Semanisin as a defendant in this case, Rohde claims that Safeco breached its insurance policies by

“failing and refusing to pay all amounts that [Rohde] would have been entitled to recover from”

the unidentified truck driver. [See id., Count II.]

       After Safeco removed the lawsuit from the Circuit Court of St. Louis County to this Court

on March 27, 2019, and after consulting with counsel for the parties, the Court entered a Case

Management Order (“CMO”) which, among other things, set deadlines: (1) for requesting and

completing examinations of any party, (2) for disclosing the identity of each party’s expert

witness(es) and the expert witness(es)’ report(s), and (3) for completing depositions of the expert

witness(es). See CMO, filed May 29, 2019 [ECF No. 23]. The Court later granted Safeco’s

unopposed motion to extend certain deadlines. See Order, filed Sept. 3, 2019 [ECF No. 27]. In

particular, the Court extended deadlines as follows: (1) October 2, 2019, became the deadline for

requesting a party’s physical or mental examination; (2) November 1, 2019, became the deadline

for completing a party’s physical or mental examination; (3) November 21, 2019, became the

deadline for Safeco to disclose its expert witness(es) and any such witness’s report(s); (4)

December 20, 2019, became the deadline for deposing Safeco’s expert witness(es); (5) Rohde had

until January 20, 2020, to disclose any rebuttal witness; and (6) February 1, 2020, became the

deadline for completing any deposition of Rohde’s rebuttal expert witness(es). Id.

       Safeco moves for leave to serve a supplemental Rule 26(A)(2) disclosure endorsing Brett

A. Taylor, M.D. as an expert witness “outside the time required by the Court’s” extended

                                                  2
deadlines. In support, Safeco states “[e]xceptional circumstances exist . . . that justify an extension

of the” October 2, 2019 deadline for requesting an examination of Rohde,2 the November 1, 2019

deadline for the completion of the examination of Rohde, and the November 21, 2019 deadline for

Safeco’s disclosure of its expert witnesses. Safeco asserts: (1) it arranged for Dr. Taylor, an

orthopedic surgeon, to examine Rohde on October 30, 2019, which was within the extended

deadline of November 1, 2019 for completion of examinations; (2) Rohde’s “counsel requested

that the examination be rescheduled to a Friday to accommodate [Rohde]’s work schedule”; (3)

Safeco’s counsel “agreed to reschedule the appointment . . . and obtained an appointment on

November 14, 2019, which was after the [November 1, 2019 extended] deadline for the completion

of” any examination of Rohde. Safeco explains that “[b]ecause the examination was rescheduled,

the report [from Dr. Taylor] was not available to [Safeco’s] counsel until December 17, 2019.”

Safeco’s counsel

         forwarded the report to [Rohde]’s counsel [on December 23, 2019] with a letter
         stating that [Safeco] would supplement the expert witness disclosure as soon as [its]
         counsel received Dr. Taylor’s testimony list and statement of charges for the
         [examination] and report; [and Safeco’s counsel served] a formal pleading showing
         the endorsement of Dr. Taylor . . . on [Rohde]’s counsel on January 6, 2020.

Safeco urges the parties “have been diligent and otherwise cooperative in conducting discovery

and preparing their cases. Counsel [for the parties] have already reached an agreement on time

frames for defense expert depositions.”



         2
           The record shows that Safeco asked to have a doctor examine Rohde within the time allowed for making
such requests. As noted earlier, a litigant had until October 2, 2019, to request an examination of a party. Within that
deadline, specifically, on October 1, 2019, Safeco filed a motion for an order allowing the October 30, 2019,
examination of Rohde by Dr. Taylor. See also Rohde’s motion to strike, para. 2 [ECF No. 38]. The Court denied
that motion without prejudice on October 2, 2019, because the motion did not state “that counsel for the parties ha[d]
made good faith and reasonable efforts to schedule the examination” as required by then Local Rule 37-3.04(A) [which
is now Local Rule 3.04A]. Order, filed Oct. 2, 2019 [ECF No. 29]. Therefore, there is no dispute that Safeco timely
requested an examination of Rohde by Dr. Taylor, and an extension of the October 2, 2019 deadline is not necessary.

                                                           3
       While Rohde presents in her motion to strike a different perspective on the events reported

by Safeco, Rohde does not dispute that Rohde’s examination, originally set for October 30, 2019,

was rescheduled to November 14, 2019, to accommodate Rohde’s work schedule.                   Rohde

additionally states that Safeco timely served on November 21, 2019, a Rule 26(a)(2) disclosure

identifying Kevin Johnson of Crash Consulting Services, LLC as an expert witness and providing

a copy of his report. See para. 4 of Pl.’s mot. strike [ECF No. 38] and Ex. 4 attached to Pl.’s mot.

strike [ECF No. 38-4]. Safeco’s November 21, 2019, disclosure also stated, as Rohde notes, that

Safeco reserved the right to disclose additional experts, including Dr. Taylor. Id. Furthermore,

Rohde does not dispute that, on January 6, 2020, Safeco served its “first supplemental Rule

26(a)(2) disclosure” that Dr. Taylor was an expert witness and provided an unsigned copy of Dr.

Taylor’s report. Pl.’s mot. strike para 8 [ECF No. 38] and Ex. 3 attached to Pl.’s mot. strike [ECF

No. 38-3]. Rohde points out, however, that Safeco has not yet produced Dr. Taylor’s signed report

and “has not offered any available dates for Dr. Taylor’s deposition.” Pl.’s mot. strike para. 10

[ECF No. 38].

       Pursuant to Federal Rule of Civil Procedure 37(c)(1) only, Rohde moves to strike Safeco’s

“late disclosed expert, Dr. Brett A. Taylor, and prohibit[] Dr. Taylor from testifying at trial.”

Arguing that Safeco’s January 6, 2020, disclosure was the first time that Safeco “purported to

disclose and endorse Dr. [Brett A.] Taylor as an expert,” Rohde contends Safeco’s disclosure of

Dr. Taylor was untimely. Rohde also asserts that she has yet to receive a signed version of Dr.

Taylor’s report. In support of her motion, Rohde urges that Safeco

       never filed a motion to extend its November 21, 2019 expert disclosure deadline. .
       . . Safeco’s counsel has never contacted [Rohde]’s counsel to discuss an extension
       or to request any agreement that Dr. Taylor could be disclosed out of time. Safeco’s
       counsel has also never explained why scheduling [Rohde]’s examination [by Dr.
       Taylor] for November 14, 2019 would preclude the timely disclosure of Dr. Taylor

                                                 4
         or cause his disclosure to be 8 weeks late. . . . [Additionally, Rohde argues] Safeco
         . . . has not produced a signed report complying with Fed. R. Civ. P. 26(a)(2) and
         has not offered any available dates for Dr. Taylor’s deposition.

Under the circumstances, Rohde contends Safeco’s untimely disclosure of Dr. Taylor as an expert

witness was neither “substantially justified” nor “harmless” so as to avoid application of the

sanction of exclusion provided by Rule 37(c)(1). Rohde relies on Trost v. Trek Bicycle Corp., 162

F.3d 1004 (8th Cir. 1998), in support of her motion.

         Safeco counters that the Court has wide discretion to fashion a remedy under Rule 37(c)(1)

for a litigant’s failure to identify a witness in compliance with Rule 26(a), and the exclusion of

evidence “is a harsh penalty [that] should be used sparingly.” ELCA Enters. v. Sisco Equip. Rental

& Sales, Inc., 53 F.3d 186, 190 (8th Cir. 1995). Based on the circumstances surrounding the

disclosure of and examination of Rohde by Dr. Taylor, Safeco urges the Court not to strike Dr.

Taylor’s testimony or report because Safeco’s disclosure of Dr. Taylor’s report after the November

21, 2019, deadline was both “substantially justified” and “harmless” under Rule 37(c)(1).

         Rule 37(c)(1) provides that when a litigant “fails to provide information or identify a

witness as required by Rule 26(a) or (e),”3 the litigant

         is not allowed to use that information or witness to supply evidence on a motion, at
         a hearing, or at a trial, unless the failure was substantially justified or is harmless.
         In addition to or instead of this sanction, the court, on motion and after giving an
         opportunity to be heard may [enter other specified orders].

In a decision not cited by either party, the Eighth Circuit recently clarified that this Rule “by its

terms . . . applies only when a party fails to comply with Rule 26(a) [or Rule 26(e)] and then seeks


         3
            In relevant part, Rule 26(a) addresses the pretrial disclosure of expert testimony and, for purposes here,
specifically expert witnesses “retained . . . to provide expert testimony in the case.” Fed. R. Civ. P. 26(a)(2). In
particular, such a disclosure requires a litigant to provide “a written report – prepared and signed by the [expert]
witness” who is retained to provide expert testimony in the case. Fed. R. Civ. P. 26(a)(1)(B). Rule 26(e) sets forth
requirements for a litigant’s supplementation of its earlier disclosures and discovery responses, including the
supplementation of information regarding expert witnesses. Fed. R. Civ. P. 26(e)(2)

                                                          5
to use the information ‘on a motion, at a hearing, or at a trial.’” Petrone v. Werner Enters., Inc.,

940 F.3d 425, 435 (8th Cir. 2019) (emphasis added).

       Importantly, in Petrone, the Eighth Circuit concluded that Rule 37(c)(1) “was unavailable

to the district court” when considering whether to allow the untimely pretrial disclosure of an

expert witness’s report. Id. at 434. More specifically, the Eighth Circuit stated, “Rule 37(c)(1)

says nothing about its applicability when a court considers a motion . . . to amend a progression

order and extend the deadline for Rule 26 disclosures.” Id. at 435 (footnote omitted) (addressing

amendment of a progression order under Rule 16(b)). The Eighth Circuit found the issue before

the district court (whether to extend a discovery deadline to permit a party to disclose an otherwise

late expert witness report) “clearly did not involve an attempt by [the party] to ‘use that information

or witness to supply evidence on a motion, at a hearing, or at a trial.’” Id.

       That is exactly the situation presented here. Safeco does not now attempt to use Dr. Taylor

or his report “to supply evidence on a motion, at a hearing, or at a trial.” In other words, Safeco is

not now presenting the late-disclosed Dr. Taylor or his report as evidence in support of Safeco’s

position on any motion, at any hearing, or at a trial now before the Court in this case. Safeco,

instead, is seeking leave only to serve a supplemental Rule 26(A)(2) disclosure that would clearly

identify Dr. Taylor as an expert witness for Safeco and disclose Dr. Taylor’s report, beyond a

relevant deadline set by the Court. Based on Petrone, this Court may not consider the application

of Rule 37(c)(1) under the present circumstances. Accordingly, the Court denies Rohde’s motion

to strike, which is based only on Rule 37(c)(1).

       To the extent Safeco seeks leave to serve a late disclosure of Dr. Taylor, who examined

Rohde, as well as his report of that examination, the Court finds there is good cause for Safeco’s

late disclosure under the circumstances. Therefore, the Court grants Safeco’s motion.

                                                   6
       To provide the parties reasonable periods in which to: disclose Dr. Taylor’s signed report

and depose Dr. Taylor, allow Rohde to consider and disclose any rebuttal expert witness, provide

Safeco an opportunity to depose any rebuttal expert witness, file any dispositive motion after the

completion of discovery, and prepare for trial, the Court resets various deadlines and trial in this

case. The parties should make every effort to agree on the scheduling of discovery-related

activities within the deadlines below and to resolve any discovery-related disputes without the

Court’s intervention. No extension of these deadlines, by agreement or otherwise, is appropriate

without a Court order.

       After careful consideration,

       IT IS HEREBY ORDERED that Rohde’s motion to strike [ECF No. 38] is DENIED.

       IT IS FURTHER ORDERED that Safeco’s motion to supplement [ECF No. 42] is

GRANTED.

       IT IS FINALLY ORDERED that the September 8, 2020, trial date and present deadlines

are VACATED and the following deadlines and trial date are set for this case:

       (1) no later than April 17, 2020, Safeco shall serve its supplemental disclosure of Dr.

Taylor, including a signed copy of his report and all other information required by relevant

authority;

       (2) no later than May 18, 2020, Rohde may depose Dr. Taylor;

       (3) no later than June 17, 2020, Rohde may disclose any rebuttal expert witness she intends

to present as a witness at trial, along with that witness’s report;

       (4) no later than July 17, 2020, Safeco may depose any rebuttal expert witness disclosed

by Rohde;

       (5) no later than July 31, 2020, the parties may file Daubert motions;

                                                   7
       (6) all discovery permitted by this schedule shall be completed on or before July 31, 2020;

       (7) any motion to dismiss, for summary judgment, or for judgment on the pleadings must

be filed by August 31, 2020. Opposition briefs shall be filed on later than September 21, 2020,

and any reply brief may be filed no later than October 1, 2020; and

       (8) this matter is RESCHEDULED for a three-to-four day jury trial beginning on

Monday, February 22, 2021.

       All other terms and provisions of the original CMO, as amended and not changed by this

Memorandum and Order, remain in full force and effect.




                                                    PATRICIA L. COHEN
                                                    UNITED STATES MAGISTRATE JUDGE


Dated this 3rd day of April, 2020




                                                8
